16-3855-cv
    Perkins v. Bronx Lebanon Hospital Center


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 23rd day of March, two thousand eighteen.

    PRESENT:
                DENNIS JACOBS,
                DEBRA ANN LIVINGSTON,
                      Circuit Judges,
                PAMELA K. CHEN,*
                      District Judge.
    _____________________________________

    Craig Perkins,

                                Plaintiff-Appellant,

                      v.                                                             16-3855-cv

    Bronx Lebanon Hospital Center,

                                Defendant-Appellee,

    1199SEIU United Healthcare Workers East,

                      Defendant.
    _____________________________________

    FOR PLAINTIFF -APPELLANT:                                                Craig Perkins, pro se, Bronx,
                                                                             NY.



    * Judge Pamela K. Chen of the United States District Court for the Eastern District of New York, sitting
    by designation.
FOR DEFENDANT -APPELLEE:                                             Nicholas R. Bauer, John P.
                                                                     Keil, Collazo Florentino &
                                                                     Keil LLP, New York, NY.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Francis, M.J.).
    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Appellant Craig Perkins, appearing pro se, appeals the judgment of the United States
District Court for the Southern District of New York granting summary judgment in favor of Bronx
Lebanon Hospital Center on his Fair Labor Standards Act (“FLSA”) and New York Labor Law
(“NYLL”) claims. The parties consented to proceed before Magistrate Judge Francis. Record
on Appeal (“ROA”) doc. 85. We assume the parties= familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

        This Court reviews orders granting summary judgment de novo and focuses on whether
the district court properly concluded that there was no genuine dispute as to any material fact and
the moving party was entitled to judgment as a matter of law. Sotomayor v. City of N.Y., 713 F.3d
163, 164 (2d Cir. 2013) (per curiam). The Court is required to resolve all ambiguities and draw
all inferences in favor of the nonmovant; the inferences to be drawn from affidavits, exhibits,
interrogatory answers, and depositions must be viewed in the light most favorable to the
nonmoving party. See Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, Inc., 182 F.3d 157, 160
(2d Cir. 1999) (citing Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202 (2d Cir. 1995)). Summary
judgment is appropriate “[w]here the record taken as a whole could not lead a rational trier of fact
to find for the non-moving party.” Matsushita Elec. Indus. Co., Ltd., v. Zenith Radio Corp., 475
U.S. 574, 587 (1986).

        For a meal break to be compensable under the FLSA and NYLL, that break must be
predominantly for the benefit of the employer. Reich v. S. New Eng. Telecoms. Corp., 121 F.3d
58, 63-65 (2d Cir. 1997). Review of the record and relevant case law reveals that the district court
correctly concluded that Perkins’s mealtime activities were not predominantly for the hospital’s
benefit. Perkins failed to raise any genuine dispute as to the “work” he was required to perform
during his mealtime. Id. at 64. The hospital was therefore entitled to judgment as a matter of
law.

      We have considered all of Perkins’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk of Court


                                                 2